DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In each of independent claims 1, 17, and 20 there is the limitation “the head portion comprising…a plurality of spaced bristles extending perpendicularly outwards from the surface for brushing teeth…the first type of bristles extending straight outwards from the surface of the head portion, and the second type of bristles forming a concentric vortex extending outwards from the surface of the head portion…” Paragraph 0024 of the Applicant’s specification describes the second type of bristles are having “a slight turn to them to form a concentric vortex (e.g. a tornado like shape).” Figure 1B shows the second type of bristles (140) in what appears to be on an inclined slant in one direction. A description of this Figure can be found in 
	Furthermore, it is unclear in claims 11 that require that “…the plurality of spaced bristles further comprise a third type of bristles extending outwards from the surface of the head portion in a diagonally crossed direction…”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 4-5, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kemp, US 2011/0056034 in view of Kraemer, US 7,788,756.
	Kemp discloses the claimed invention including a handle portion (103) and a head portion coupled to the handle portion (102), the head portion comprising a surface having a dehydrated dentifrice powder disposed thereon (paragraphs 0016 and 0022; agent contained in 
	Kraemer teaches a circular brush head having a surface (20, 21), on the surface are first and second types of bristles (first are at 25, second at 23 and 24), the first type of bristles extending straight outwards from the surface of the head portion (see Figures 15A-17B) and the second type forming a concentric vortex extending outwards from the surface of the head portion (Figures 15A-17B). Kraemer teaches that this arrangement of bristles optimizes cleaning of interproximal spaces between teeth where dirt can collect (Column 1 Lines 55-57).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second type of bristles of Kemp so that they form a concentric vortex extending outwards from the surface of the head portion, as taught by Kraemer, so that the bristles can better clean the interproximal spaces between the teeth.
s 1-3, 9, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhau, CN 104287430A (see computer generated English translation) in view of Steffier et al., US 8,534,949.
	Zhau discloses the claimed invention including a handle portion (1) and a head portion coupled to the handle portion (2), the head portion comprising a surface (surface of 2 from which bristles 4 and 5 extend) and a plurality of spaced bristles extending perpendicularly outwards from the surface for brushing teeth (4, 5), the plurality of spaced bristles comprise a first type of bristles and a second type of bristles (4, 5), the first type of bristles extending straight outwards from the surface of the head portion (4, Figure 1) the second type of bristles forming a concentric vortex extending outwards from the surface of the head portion (5, Figure 1; see Abstract of English translation). Regarding claim 2, the first type of bristles are placed in an outer perimeter of the surface and the second type of bristles are placed in a center of the surface (Figure 1). Regarding claim 9, the surface of the head portion is a rectangle (Figure 1). Zhau does not disclose that the surface has a dehydrated dentifrice powder deposited thereon. With regards to claim 20, Zhao provides the toothbrush, however fails to include a method step of depositing a dehydrated dentifrice powder on the toothbrush.
	Steffier et al. teach a toothbrush that includes a treatment composition in the form of a dehydrated dentifrice powder to become activated when wet in order to clean teeth (27; see Abstract, Column 2 Lines 59-62, Column 3 Lines 1-3). Regarding claim 3, the dentifrice powder is deposited on the surface of the head portion in spaces between a second type of bristles in the center of the surface (Figures 4 and 10). Regarding claim 20, Steffier et al. teach a method step of depositing a dehydrated dentifrice powder on the toothbrush (Column 3 Lines 60-64).
.
4.	Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kemp, US 2011/0056034 and Kraemer, US 7,788,756 as applied to claim 1 in view of Strahler et al., US 2019/0159581.
	Kemp and Kraemer disclose all elements previously discussed above, however fail to disclose that the disposable toothbrush or bristles are made out of at least polylactic acid (PLA). 
	Strahler et al. disclose a toothbrush and particularly teaches that uses polylactic acid (PLA) as a bristle material in order to provide a renewable raw material for the bristles (paragraph 0389).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the bristle material of Kemp and Kraemer for one that is constructed of polylactic acid (PLA) in order to use a renewable raw material that provides an environmental benefit.
s 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhau, CN 104287430A (see computer generated English translation) and Steffier et al., US 8,534,949 as applied to claim 1 in view of Strahler et al., US 2019/0159581.
	Zhau and Steffier et al. disclose all elements previously discussed above, however fail to disclose that the disposable toothbrush or bristles are made out of at least polylactic acid (PLA). 
	Strahler et al., disclose a toothbrush and particularly teaches that uses polylactic acid (PLA) as a bristle material in order to provide a renewable raw material for the bristles (paragraph 0389).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the bristle material of Zhau and Steffier et al. for one that is constructed of polylactic acid (PLA) in order to use a renewable raw material that provides an environmental benefit.
6.	Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kemp, US 2011/0056034 and Kraemer, US 7,788,756 as applied to claim 1 in view of Sayeed, US 8,533,893.
	Kemp and Kraemer disclose all elements previously discussed above, however fail to disclose that the disposable toothbrush is biodegradable or made of wood.
	Sayeed teaches a toothbrush that is made out of wood for its brushing benefits (Column 1 Lines 11-12 and Column 2 Lines 1-11) and is also biodegradable so that it can conveniently be used as a single-use toothbrush (Abstract, Column 1 Lines 5-7 and 24-26).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the materials of the toothbrush of Kemp and Kraemer .
7.	Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhau, CN 104287430A (see computer generated English translation) and Steffier et al., US 8,534,949 as applied to claim 1 in view of Sayeed, US 8,533,893.
	Zhau and Steffier et al. disclose all elements previously discussed above, however fail to disclose that the disposable toothbrush is biodegradable or made of wood.
	Sayeed teaches a toothbrush that is made out of wood for its brushing benefits (Column 1 Lines 11-12 and Column 2 Lines 1-11) and is also biodegradable so that it can conveniently be used as a single-use toothbrush (Abstract, Column 1 Lines 5-7 and 24-26).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the materials of the toothbrush of Zhau and Steffier et al. to include wood and also to be biodegradable, as taught by Sayeed, so that the toothbrush can clean teeth well and also be environmentally friendly in use as a single-use toothbrush.
8.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kemp, US 2011/0056034 and Kraemer, US 7,788,756 as applied to claim 1 in view of Beals et al., US 6,308,367.
	Kemp and Kraemer disclose all elements previously discussed above, however fail to disclose that the handle portion comprises a slip resistant pad.
	Beals et al. teach a toothbrush (10) having a handle portion (12) that comprises a slip resistant pad (18, 20) to aid in the gripability of a handle (Column 2 Lines 54-62).
.
9.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhau, CN 104287430A (see computer generated English translation) and Steffier et al., US 8,534,949 as applied to claim 1 in view of Beals et al., US 6,308,367.
	Zhau and Steffier et al. disclose all elements previously discussed above, however fail to disclose that the handle portion comprises a slip resistant pad.
	Beals et al. teach a toothbrush (10) having a handle portion (12) that comprises a slip resistant pad (18, 20) to aid in the gripability of a handle (Column 2 Lines 54-62).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle portion of Zhau and Steffier et al. to include a slip resistant pad, as taught by Beals et al., in order to provide a gripping surface for the user during brushing.
10.	Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhau, CN 104287430A (see computer generated English translation) and Steffier et al., US 8,534,949 as applied to claim 1 in view of Seifert, DE 102009010644 A1 (see computer generated English translation).
	Zhau and Steffier et al. disclose all elements previously discussed above, however fail to disclose that the plurality of spaced bristles further comprise a third type of bristles extending outwards from the surface of the head portion in a diagonally crossed direction. With regards 
	Seifert teaches a toothbrush having a type of bristles (5) that extend outwards from a brushing surface (2, 3) in a diagonally crossed direction (Figures 1 and 5, they are in a direction of being crossed in that they are inclined towards each other) to help clean the teeth where there are braces/brackets and in between the teeth (in English translation, last paragraph of page 2 that continues to page 3). Regarding claim 12, the type of bristles that are in a diagonally crossed direction are positioned along the first and second vertical sides (see Figures).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second bristles of Zhau and Steiffer by including a third type of bristles replacing the first bristles along the vertical sides, such as the type of diagonally crossed extending bristles taught by Seifert, so that there are bristles in a diagonally crossed direction that are advantageous in cleaning between the teeth and braces or brackets that are mounted on a user’s teeth.
16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kemp, US 2011/0056034 and Kraemer, US 7,788,756 as applied to claim 1 in view of Moskovich, US 7,607,189.
	Kemp and Kraemer disclose all elements previously discussed above, the head portion of Kemp comprises a front and back side (see Figures), the front side comprises the surface comprising the plurality of spaced bristles. Kemp and Kraemer fail to disclose that the back side comprises a tongue cleaner. 
	Moskovich teaches a toothbrush having a head portion (12) with a front and back side (16, 17; Figure 1), the front side comprising a surface with a plurality of spaced bristles (20) and a back side comprising a tongue cleaner (22; see Figures) in order to effectively clean the tongue of bacteria and debris (Column 1 Lines 52-58).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the head portion of Kemp and Kraemer to include a tongue cleaner, as taught by Moskovich, to cleanse the tongue of a user during brushing.
12.	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhau, CN 104287430A (see computer generated English translation) and Steffier et al., US 8,534,949 as applied to claim 1 in view of Moskovich, US 7,607,189.
	Zhau and Steffier et al. disclose all elements previously discussed above, the head portion of Zhau comprises a front and back side (Figure 1), the front side comprises the surface comprising the plurality of spaced bristles. Zhau and Steffier et al. fail to disclose that the back side comprises a tongue cleaner. 

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the head portion of Zhau and Steffier et al. to include a tongue cleaner, as taught by Moskovich, to cleanse the tongue of a user during brushing.
13.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhau, CN 104287430A (see computer generated English translation) in view of Sayeed, US 8,533,893.
	Zhau discloses the claimed invention including a handle portion (1) and a head portion coupled to the handle portion (2), the head portion comprising a surface (surface of 2 from which bristles 4 and 5 extend) and a plurality of spaced bristles extending perpendicularly outwards from the surface for brushing teeth (4, 5), the plurality of spaced bristles comprise a first type of bristles and a second type of bristles (4, 5), the first type of bristles extending straight outwards from the surface of the head portion (4, Figure 1) the second type of bristles forming a concentric vortex extending outwards from the surface of the head portion (5, Figure 1; see Abstract of English translation). Zhau does not disclose that the toothbrush is made of or that the toothbrush is biodegradable.
	Sayeed teaches a toothbrush that is made out of wood for its brushing benefits (Column 1 Lines 11-12 and Column 2 Lines 1-11) and is also biodegradable so that it can conveniently be used as a single-use toothbrush (Abstract, Column 1 Lines 5-7 and 24-26).
.
14.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhau, CN 104287430A (see computer generated English translation) and Sayeed, US 8,533,893 as applied to claim 17, in view of Seifert, DE 102009010644 A1 (see computer generated English translation).
	Zhau and Sayeed disclose all elements previously discussed above, however fail to disclose that the plurality of spaced bristles further comprise a third type of bristles extending outwards from the surface of the head portion in a diagonally crossed direction.
	Seifert teaches a toothbrush having a type of bristles (5) that extend outwards from a brushing surface (2, 3) in a diagonally crossed direction (Figures 1 and 5, they are in a direction of being crossed in that they are inclined towards each other) to help clean the teeth where there are braces/brackets and in between the teeth (in English translation, last paragraph of page 2 that continues to page 3). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second bristles of Zhau and Sayeed by including a third type of bristles, such as the type of diagonally crossed extending bristles taught by Seifert, so that there are bristles in a diagonally crossed direction that are advantageous in cleaning between the teeth and braces or brackets that are mounted on a user’s teeth.
19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhau, CN 104287430A (see computer generated English translation) and Sayeed, US 8,533,893 as applied to claim 17, in view of Moskovich, US 7,607,189.
	Zhau and Sayeed disclose all elements previously discussed above, the head portion of Zhau comprises a front and back side (Figure 1), the front side comprises the surface comprising the plurality of spaced bristles. Zhau and Sayeed fail to disclose that the back side comprises a tongue cleaner. 
	Moskovich teaches a toothbrush having a head portion (12) with a front and back side (16, 17; Figure 1), the front side comprising a surface with a plurality of spaced bristles (20) and a back side comprising a tongue cleaner (22; see Figures) in order to effectively clean the tongue of bacteria and debris (Column 1 Lines 52-58).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the head portion of Zhau and Sayeed to include a tongue cleaner, as taught by Moskovich, to cleanse the tongue of a user during brushing.
16.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraemer, US 7,788,756 in view of Sayeed, US 8,533,893.
	Kraemer discloses the claimed invention including a handle portion (11) and a head portion coupled to the handle portion (14, 20; Figure 1), the head portion comprising a surface (21) and a plurality of spaced bristles extending perpendicularly outwards from the surface for brushing teeth (first are at 25, second at 23 and 24), the plurality of spaced bristles comprise a first type of bristles and a second type of bristles (first are at 25, second at 23 and 24), the first type of bristles extending straight outwards from the surface of the head portion (25, Figures 
	Sayeed teaches a toothbrush that is made out of wood for its brushing benefits (Column 1 Lines 11-12 and Column 2 Lines 1-11) and is also biodegradable so that it can conveniently be used as a single-use toothbrush (Abstract, Column 1 Lines 5-7 and 24-26).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the materials of the toothbrush of Kramer to include wood and also to be biodegradable, as taught by Sayeed, so that the toothbrush can clean teeth well and also be environmentally friendly when disposed of.
17.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraemer, US 7,788,756 and Sayeed, US 8,533,893 as applied to claim 17, in view of Moskovich, US 7,607,189.
	Kraemer and Sayeed disclose all elements previously discussed above, the head portion of Kraemer comprises a front and back side (Figure 1), the front side comprises the surface comprising the plurality of spaced bristles. Kraemer and Sayeed fail to disclose that the back side comprises a tongue cleaner. 
	Moskovich teaches a toothbrush having a head portion (12) with a front and back side (16, 17; Figure 1), the front side comprising a surface with a plurality of spaced bristles (20) and a back side comprising a tongue cleaner (22; see Figures) in order to effectively clean the tongue of bacteria and debris (Column 1 Lines 52-58).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg